 



Exhibit 10.1

 

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of May 25, 2017, by and between GP Investments
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”). Capitalized terms contained in this Amendment, but not specifically
defined in this Amendment, shall have the meanings ascribed to such terms in the
Original Agreement (as defined below).

 

WHEREAS, on May 26, 2015, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s ordinary shares, par value $0.0001 per
share (“Ordinary Shares”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Ordinary Shares;

 

WHEREAS, the Company entered into an Underwriting Agreement with Citigroup
Global Markets, Inc., as representatives of the several underwriters named
therein (the “Underwriting Agreement”);

 

WHEREAS, $172,500,000 of the gross proceeds of the Offering (including
approximately $6,037,500 of underwriters’ deferred discount) and sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated Trust Account
located in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Ordinary Shares included in the Units
issued in the Offering pursuant to the investment management trust agreement
made effective as of May 19, 2015 by and between the Company and the Trustee
(the “Original Agreement”);

 

WHEREAS, the Company has sought the approval of its Public Shareholders at an
extraordinary general meeting of its shareholders to: (i) extend the date before
which the Company must complete a business combination from May 26, 2017 to
November 27, 2017 (the “Extension Amendment”) and (ii) extend the date on which
the Trustee must liquidate the Trust Account if the Company has not completed a
business combination from May 26, 2017 to November 27, 2017 (the “Trust
Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding ordinary shares approved the Extension Amendment and the Trust
Amendment; and

 

WHEREAS, the parties desire to amend the Original Agreement to, among other
things, reflect amendments to the Original Agreement contemplated by the Trust
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:



 



  1 

 



  

1. Amendment of Trust Agreement.

 

1.1. Section 1(i) of the Original Agreement is hereby amended and restated in
its entirety as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, it being understood that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable), only as directed in the Termination Letter and the other
documents referred to therein, or (y) upon November 27, 2017, if a Termination
Letter has not been received by the Trustee prior to such date, in which case
the Trust Account shall be liquidated in accordance with the procedures set
forth in the Termination Letter attached as Exhibit B and the Property in the
Trust Account, including interest (which interest shall be net of any taxes
payable and less up to $100,000 of interest that may be released to the Company
to pay dissolution expenses), shall be distributed to the Public Shareholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by November 27, 2017, the Trustee shall keep
the Trust Account open until twelve (12) months following the date the Property
has been distributed to the Public Shareholders;”

 

1.2. A new Section 1(k) is hereby added to the Original Agreement as follows:

 

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem shares
of Ordinary Shares from Public Shareholders in the event that the Company’s
shareholders approve an amendment to the Company’s amended and restated
memorandum and articles of association to extend the time period in which the
Company must complete its initial Business Combination or liquidate the Trust
Account. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request.”

 

1.3. Section 1(k) of the Original Agreement is hereby amended and restated in
its entirety as follows:

 

“(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.”



 



  2 

 



 

1.4. Exhibit B of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson or Frank Di Paolo

 

Re: Trust Account No. Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between GP
Investments Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of May 19, 2015 (as amended from time to time,
“Trust Agreement”), this is to advise you that the Company has been unable to
effect a business combination with a Target Business (“Business Combination”)
within the time frame specified in the Company’s Amended and Restated Memorandum
and Articles of Association, as described in the Company’s Prospectus relating
to the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on November 27, 2017 and to
transfer the total proceeds into the trust checking account at Citibank, N.A. to
await distribution to the Public Shareholders. The Company has selected [●],
2017, as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Memorandum and Articles of Association of the Company. Upon the distribution of
all the funds, your obligations under the Trust Agreement shall be terminated,
except to the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

  Very truly yours,       GP Investments Acquisition Corp.       By:       Name:
    Title:

 

cc: Citigroup Global Markets Inc.”

 



  3 

 

 

1.5. A new Exhibit D is hereby added to the Original Agreement as follows:

 

“EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Cynthia Jordan

 

Re: Trust Account No. Shareholder Redemption Withdrawal Instruction

 

 

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between GP
Investments Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of May 19, 2015 (as amended from time to
time, “Trust Agreement”), the Company hereby requests that you deliver to the
Company $[●] of the principal and interest income earned on the Property as of
the date hereof. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its public shareholders who have properly
elected to have their ordinary shares redeemed by the Company in connection with
the shareholder vote to approve an amendment to the Company’s Amended and
Restated Memorandum and Articles of Association to extend the time in which the
Company must complete a Business Combination or liquidate the Trust Account. As
such, you are hereby directed and authorized to transfer (via wire transfer)
such funds promptly upon your receipt of this letter to the Company’s operating
account at:

 

  [WIRE INSTRUCTION INFORMATION]       Very truly yours,       GP Investments
Acquisition Corp.       By:       Name:     Title:

 

cc: Citigroup Global Markets Inc.”

 



  4 

 

 

2. Miscellaneous Provisions.

 

2.1. Successors. All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

2.2. Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

   

2.3. Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.

 

2.4. Counterparts. This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

 

2.5. Effect of Headings. The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.6. Entire Agreement. The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

 

  5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  Continental Stock Transfer & Trust Company, as Trustee         By:  /s/
Frances E. Wolf Jr.     Name: Frances E. Wolf Jr.     Title: Vice President    

 

              GP Investments Acquisition Corp.         By: /s/ Antonio
Bonchristiano     Name: Antonio Bonchristiano     Title: Chief Executive
Officer, Chief Financial Officer and Director

 

 

 

[Signature Page to Amendment to Investment Management Trust Agreement] 

 



 

